Citation Nr: 0113353	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-33 484	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to dependency benefits for the veteran's spouse 
and stepson prior to August 1, 1991.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1963 to 
March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1991 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Anchorage, Alaska, which reduced the veteran's disability 
compensation award because his dependency status had changed.  
The veteran has relocated to Utah, and the Salt Lake City RO 
now has jurisdiction over this claim.

This issue was previously before the Board in April 1996, at 
which time it was remanded for further development of the 
evidence.  The RO returned the case to the Board in March 
2001.

The Board notes that the RO denied the veteran's claim of 
service connection for bilateral hearing loss in an April 
1983 decision.  In a statement in support of claim received 
in November 1997, the veteran requested the RO to reopen his 
claim of service connection for bilateral hearing loss, and 
requested service connection for bilateral tinnitus.  These 
issues have not been adjudicated by the RO.  Therefore, they 
are referred to the RO for appropriate action.


REMAND

As noted above, the issue on appeal was remanded by the Board 
in April 1996.  At that time, the Board instructed the RO to 
provide the veteran with an opportunity to explain the 
discrepancy in his accounts of how he put VA on notice of his 
dependency changes in June 1985, and well as the opportunity 
to submit any additional evidence pertaining to his claim.  
The Board also instructed the RO to associate the vocational 
rehabilitation records referred to in its February 1992 
Statement of the Case (SOC) with the records assembled for 
appellate review.

In a statement dated in April 2001, the veteran's 
representative pointed out that the RO has not fully complied 
with the directives contained in the remand of April 1996 and 
that remand was again required.  The RO did not associate the 
vocational rehabilitation records referred to in its February 
1992 SOC with the claims file.

In a May 1996 letter, the RO asked the veteran to explain the 
discrepancy in his accounts of how he put VA on notice of his 
dependency changes in June 1985.  However, in a letter 
received in February 2000, the veteran reported that he had 
not received anything from the RO about the status of the 
claim on appeal.  As such, the veteran may not have received 
the RO's May 1996 letter.

While the Board regrets further delay, the U.S. Court of 
Appeals for Veterans Claims has held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for additional 
development, as well as for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001).  For these reasons, a remand is required.

In light of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be provided 
another opportunity to explain the 
discrepancy in his accounts of how he put 
VA on notice of his dependency changes in 
June 1985, and well as the opportunity to 
submit any additional evidence pertaining 
to his claim.

2.  The RO should associate the 
vocational rehabilitation records 
referred to in its February 1992 SOC with 
the records assembled for appellate 
review.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

If the veteran provides any additional evidence in support of 
his claim, the RO should review the additional evidence and, 
if benefits sought are not granted, furnish the veteran and 
his representative with a supplemental statement of the case.  
The supplemental statement of the case must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


